DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 11 November 2020.
Claims 1-14 are pending and have been presented for examination.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
The claims contain a variety of misspelled words.  For example, claim 1 misspells “transmiting” and “commmand”.  The Examiner respectfully requests Applicant to correct any words that are misspelled within the claims.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-15 of U.S. Patent No. 10,866,746. Although the claims at issue are not identical, they are not patentably distinct from each other.
The method steps of claims 1 and 11 are anticipated by the method steps of claims 1 and 12 respectively.  The claim sets differ in point of view.  The claims of the instant application are directed to a device that transmits commands while the claims of the ‘746 patent are directed to a device that receives commands.  The commands that are transmitted/received by each claim set is the same.  Both claim sets contain interfaces with the same elements.  Since the claim set of the ‘746 patent is directed to a device designed to receive specific commands via a specific interface, it would have been obvious to try building a device that transmits those same commands via the same interface to allow the device to be used.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to build a sending device (instant application) that corresponds to a receiving device (‘746 patent) for the purpose of being able to use each device as claimed.


10,866,746
17/095,118
1. A method for accessing a secure digital (SD) card, which comprises: 
(A) a voltage supply pin for receiving voltage supply from a host; 
(B) at least one ground pin; 
(C) a clock pin for receiving a clock signal from the host; 
(D) a command pin for receiving a command from the host; 
(E) and four data pins for writing data into the SD card or reading data from the SD card, the method comprising: 
(F) receiving, via the command pin, an address extension command including a first address from the host; 
(G) receiving, via the command pin, an access command including a second address from the host; 
(H) and accessing at least a memory location of the SD card indicated by a third address, which is a combination of the first address and the second address; 
(I) wherein the access command indicates an access operation to be performed on the SD card selected from: a single read operation, a single write operation, a multiple read operation, a multiple write operation and an erase operation; 
(J) wherein if the address extension command comprises a CMD22 command and the access command comprises a CMD23 command and a CMD18 command, the step of accessing the memory location of the SD card includes 
(K) and wherein the third address is generated according to the first address included in the CMD22 command and the second address included in the CMD18 command.

(A) a voltage supply contact for providing voltage supply to the SD card; 
(B) at least one ground contact; 
(C) a clock contact for providing a clock signal to the SD card; 
(D) a command contact for providing a command to the SD card; 
(E) and four data contacts for writing data into the SD card or reading data from the SD card; and the method comprising: 
(F) transmiting, via the commmand contact, an address extension command including a first address to the SD card; 
(G) transmiting, via the commmand contact, an access command including a second address to the SD card; 
(H) and accessing at least a memory location of the SD card indicated by a third address, which is a combination of the first address and the second address; 
(I) wherein the access command indicates an access operation to be performed on the SD card selected from: a single read operation, a single write operation, a multiple read operation, a multiple write operation and an erase operation; 
(J) wherein if the address extension command comprises a CMD22 command and the access command comprises a CMD23 command and a CMD18 command, the step of accessing the memory location of the SD card includes 
(K) and wherein the third address is generated according to the first address included in the CMD22 command and the second address included in the CMD 18 command.

Claims 2/3/4/5/6/7/8/9/10
12. A method for accessing a secure digital (SD) card, which comprises: 
(A) a voltage supply pin for receiving voltage supply from a host; 
(B) at least one ground pin; 
(C) a clock pin for receiving a clock signal from the host; 
(D) a command pin for receiving a command from the host; 
(E) and four data pins for writing data into the SD card or reading data from the SD card, the method comprising: 
(F) receiving, via the command pin, an address extension command including a first address from the host; 
(G) receiving, via the command pin, an access command including a second address from the host; 
(H) and accessing at least a memory location of the SD card indicated by a third address, which is a combination of the first address and the second address; 
(I) wherein the access command indicates an access operation to be performed on the SD card selected from: a single read operation, a single write operation, a multiple read operation, a multiple write operation and an erase operation; 
(J) wherein if the address extension command comprises a first CMD22 command and a second CMD22 command, and the access command comprises a CMD32 command, a CMD33 command and a CMD38 command, the 
(K) and wherein the third address is generated according to the first CMD22 command and the CMD32 command and the fourth address is generated according to the second CMD22 command and the CMD33 command.

(A) a voltage supply contact for providing voltage supply to the SD card; 
(B) at least one ground contact; 
(C) a clock contact for providing a clock signal to the SD card; 
(D) a command contact for providing a command to the SD card; 
(E) and four data contacts for writing data into the SD card or reading data from the SD card; and the method comprising: 
(F) transmiting, via the commmand contact, an address extension command including a first address to the SD card; (G) transmiting, via the commmand contact, an access command including a second address to the SD card; 
(H) and accessing at least a memory location of the SD card indicated by a third address, which is a combination of the first address and the second address; 
(I) wherein the access command indicates an access operation to be performed on the SD card selected from: a single read operation, a single write operation, a multiple read operation, a multiple write operation and an erase operation; 
(J) wherein if the address extension command comprises a first CMD22 command and a second CMD22 command, and the access command comprises a CMD32 command, a CMD33 command and a CMD38 command, the 
(K) and wherein the third address is generated according to the first CMD22 command and the CMD32 command and the fourth address is generated according to the second CMD22 command and the CMD33 command.

Claims 12/13
15. An SD card, comprising: 
(A) a voltage supply pin for receiving voltage supply from a host; 
(B) at least one ground pin; 
(C) a clock pin for receiving a clock signal from the host; 
(D) a command pin for receiving a command from the host; 
(E) four data pins for writing data into the SD card or reading data from the SD card; 
(F) and a controller configured to perform the method of any one of claims 1-6, 7-10, 12-13 and 14.

(A) a voltage supply contact for providing voltage supply to the SD card; 
(B) at least one ground contact; 
(C) a clock contact for providing a clock signal to the SD card; 
(D) a command contact for providing a command to the SD card; 
(E) and four data contacts for writing data into the SD card or reading data from the SD card; 
(F) and a processor configured to perform the method of any one of claims 1-13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136